Case 1:15-cv-05235-ARR-PK Document 290 Filed 07/03/19 Page 1 of 2 PagelD #: 6564

Scheyer & Stern, LLC

110 Lake Avenue So., Suite 46
Nesconset, NY 11767
Telephone No. (631) 265-8500
Fax No. (631) 265-8558

Email:scheyerstern@gmail.com
July 3, 2019

VIA ECF

Honorable Cheryl L. Pollak, USM]
United States District Court
Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: Toussie v. Allstate Insurance Co.
Case No. 1:15-cv-5235 (ARR) (CLP)

Dear Judge Pollack:

I represent plaintiff Robert Toussie and I write as a follow up to Your Honor’s docket
text Order, dated July 2, 2019, directing both plaintiffs “to produce their tax returns for the years,
2012, 2013, 2014 and 2015 to the Court for in camera review by 7/12/19.” Counsel for plaintiff
Laura Toussie joins me in this letter.

Mr. and Mrs. Toussie are both greatly concerned about the privacy of their tax returns,
For that reason, and in accordance with Your Honor’s July 2 Order, they have asked if the
following procedure would be acceptable to Your Honor.

On a morning you direct, I will accompany Mr. Toussie to your courtroom, and Mr.
Toussie will deliver the tax returns to your courtroom clerk. Mr. Toussie will wait in the
courtroom (or wait nearby, and be available by cell phone) --- all day if necessary --- until the tax
returns are returned to him, following your in camera review. We respectfully request one of the
following days for such review: July 9, 10, 11 or 12 (with our preference being July 9 or July
12).

I also respectfully request that Chambers not retain copies of the returns following the in
camera review, and that if the Court determines, following such review, that any of the returns,
or portions of any of the returns, should be produced to Allstate, that such direction take the form
of an Order that will preserve plaintiffs’ appeal rights.

Thank you for your consideration and attention.
Case 1:15-cv-05235-ARR-PK Document 290 Filed 07/03/19 Page 2 of 2 PagelD #: 6565

Respectfully,

 

Altorney for Plaintiff, Robert Toussie

HAMBURGER, MAXSON, YAFFE
& McNALLY, LLC

7h a Cae

Richard Hamburger, Esq.

Attorney for Plaintiff, Laura Toussie
225 Broadhollow Road, Suite 301E
Melville, NY 11747

Phone: (631) 694-2400 x 2017

 
